806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lucious Hilton WINSLOW, Jr., Plaintiff-Appellant,v.K.L. OSBORNE, Assistant Warden;  R.A. Young;  Edward W.Murray;  Juanita Parker, Defendants-Appellees.
No. 86-6639.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Nov. 24, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate.  (C/A No. 86-97-R)
Lucious Hilton Winslow, appellant pro se.
Mark Ralph Davis, Office of the Attorney General, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's1 opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Winslow v. Osborne, C/A No. 86-97-R (E.D.Va., June 6, 1986).


2
AFFIRMED.


3
FN1 The parties consented to the jurisdiction of a magistrate pursuant to 28 U.S.C. Sec. 636(c)(2).